Exhibit 10.1
CARDTRONICS, INC.
CODE OF BUSINESS CONDUCT AND ETHICS
APPROVED BY THE BOARD OF DIRECTORS ON JANUARY 25, 2010

I.  
SCOPE
     
This Code of Business Conduct and Ethics (“Code”) applies to all directors,
officers and employees of Cardtronics, Inc. (the “Company”), and its
subsidiaries. Such directors, officers and employees are referred to herein
collectively as the “Covered Parties.”

II.  
PURPOSE
     
The Company is proud of the values with which it conducts its business. It has
and will continue to uphold the highest levels of business ethics and personal
integrity in all of its transactions and interactions with outside parties. To
this end, this Code serves to (1) emphasize the Company’s commitment to ethics
and compliance with established laws and regulations; (2) set forth basic
standards of ethical and legal behavior; (3) provide a reporting mechanism for
known or suspected ethical or legal violations; and (4) help prevent and detect
any wrongdoings. Given the variety and complexity of ethical questions that may
arise in the Company’s course of business, this Code should serve only as a
rough guide for the Covered Parties. Confronted with ethically ambiguous
situations, the Covered Parties should remember the Company’s commitment to the
highest ethical standards and seek advice from supervisors, managers or other
appropriate personnel to ensure that all actions they take on behalf of the
Company honor this commitment.

III.  
ETHICAL STANDARDS
     
Conflicts of Interest

A conflict of interest exists when a person’s private interests interfere in any
way with the interests of the Company. A conflict can arise when a Covered Party
takes actions or has interests that may make it difficult to perform his or her
work for the Company objectively and effectively. Conflicts of interest may also
arise when a Covered Party, or members of his or her family, receives improper
personal benefits as a result of his or her position with the Company. For
example, loans to, or guarantees of obligations of Covered Parties and their
family members from a competitor, customer or supplier are clear conflicts of
interest. Furthermore, it is almost always a conflict of interest for a Covered
Party to work simultaneously for a competitor, customer or supplier.
Conflicts of interest may not always be readily apparent, so if you have a
question, you should consult with your supervisor or manager or, if
circumstances warrant, the Chief Executive Officer, Chief Financial Officer or
General Counsel of the Company. Any Covered Party who becomes aware of a
conflict (or potential conflict) should bring it to the attention of a
supervisor, manager or other appropriate personnel within the Company, or
consult the procedures described in Section V and VI of this Code. All directors
and executive officers of the Company and its subsidiaries shall disclose any
material transaction or relationship that reasonably could be expected to give
rise to such a conflict to the Chairperson of the Company’s Audit Committee. No
action may be taken with respect to such transaction or party unless (and until)
such action has been approved by the Company’s Audit Committee.

 

Page 1 of 6



--------------------------------------------------------------------------------



 



CARDTRONICS, INC.
CODE OF BUSINESS CONDUCT AND ETHICS
APPROVED BY THE BOARD OF DIRECTORS ON JANUARY 25, 2010
Corporate Opportunities
Without the written consent of the Company’s Board of Directors, all Covered
Parties are prohibited from taking for themselves an opportunity that is (1) a
potential transaction or matter that may be an investment or business
opportunity or prospective economic or competitive advantage in which the
Company could reasonably have an interest or expectancy or (2) discovered
through the use of corporate property, information or position. No Covered Party
may use corporate property, information or position for improper personal gain,
and no Covered Party may compete with the Company directly or indirectly. All
Covered Parties owe a duty to the Company to advance its legitimate interests
whenever possible.
Fair Dealings
All Covered Parties shall behave honestly and ethically at all times and with
all people. They shall act in good faith, with due care, and shall engage only
in fair and open competition. All competitors, suppliers, customers, and
colleagues shall be treated ethically. Misappropriating proprietary information
or possessing confidential information that was obtained without the owner’s
consent, or inducing such disclosures by past or present employees of other
companies is prohibited. No Covered Party should take unfair advantage of anyone
through manipulation, concealment, abuse of privileged information,
misrepresentation of material facts, or any other unfair practice.
The purpose of business entertainment and gifts in a commercial setting is to
create goodwill and sound working relationships, not to gain unfair advantages
with customers. No gift or entertainment should ever be offered or accepted by a
Covered Party or any family member of a Covered Party unless it (1) is
consistent with customary business practices; (2) is not excessive in value;
(3) cannot be construed as a bribe or payoff; and (4) does not violate any laws
or regulations. The offer or acceptance of cash gifts, including loans and/or
guarantees, by any Covered Party is strictly prohibited. Covered Parties should
discuss with their supervisors, managers or other appropriate personnel any
gifts or proposed gifts that they think may be inappropriate.

 

Page 2 of 6



--------------------------------------------------------------------------------



 



CARDTRONICS, INC.
CODE OF BUSINESS CONDUCT AND ETHICS
APPROVED BY THE BOARD OF DIRECTORS ON JANUARY 25, 2010
Insider Trading
All Covered Parties who have access to confidential information of the Company
are not permitted to use or share that information for stock trading purposes,
or for any other purpose except the conduct of the Company’s business. All
non-public information about the Company should be considered confidential
information. It is always illegal to trade in the Company’s securities while in
possession of material, non-public information, and it is also illegal to
communicate or “tip” such information to others. Covered Parties should discuss
any questions regarding what constitutes confidential, non-public information
with the Company’s General Counsel.
Confidentiality
All Covered Parties must maintain the confidentiality of confidential
information entrusted to them, except when disclosure is authorized by an
appropriate officer of the Company or required by applicable laws or
regulations. Confidential information includes all non-public information that
might be of use to competitors or harmful to the Company or its customers if
disclosed. It also includes information that suppliers and customers have
entrusted to the Company. The obligation to preserve confidential information
continues even after a Covered Party’s employment or association with the
Company ends.
Protection and Proper Use of Company Assets
All Covered Parties should endeavor to protect the Company’s assets and ensure
their efficient use. Theft, carelessness, and waste have a direct impact on the
Company’s profitability. Any suspected incident of fraud or theft should be
immediately reported to a supervisor, manager or other appropriate personnel
within the Company. The Company’s equipment should not be used for non-Company
business, though incidental personal use is permitted. The obligation of Covered
Parties to protect the Company’s assets includes its proprietary information.
Proprietary information includes (but is not limited to) intellectual property
such as trade secrets, patents, trademarks, and copyrights, as well as business,
marketing and service plans, databases, physical and electronic records, salary
information, and any unpublished financial or operational data and reports.
Unauthorized use or distribution of this information would violate Company
policy. It could also be illegal and result in civil or criminal penalties.
Compliance with Laws, Rules and Regulations
Obeying the law, both in letter and in spirit, is the foundation on which the
Company’s ethical standards are built. In conducting the business of the
Company, the Covered Parties shall comply with applicable governmental laws,
rules and regulations at all levels of government in the United States and in
any non-U.S. jurisdiction in which the Company does business. Although not all
Covered Parties are expected to know the details of these laws, it is important
to know enough about the applicable local, state and national laws to determine
when to seek advice from supervisors, managers or other appropriate personnel
within the Company.

 

Page 3 of 6



--------------------------------------------------------------------------------



 



CARDTRONICS, INC.
CODE OF BUSINESS CONDUCT AND ETHICS
APPROVED BY THE BOARD OF DIRECTORS ON JANUARY 25, 2010
Timely and Truthful Public Disclosure
In reports and documents filed with or submitted to the Securities and Exchange
Commission (and other regulatory agencies) by the Company, and in other public
communications made by the Company, the Covered Parties involved in the
preparation of such reports and documents (including those who are involved in
the preparation of financial or other reports and the information included in
such reports and documents) shall make disclosures that are full, fair,
accurate, timely and understandable. Where applicable, these Covered Parties
shall provide thorough and accurate financial and accounting data for inclusion
in such disclosures. They shall not knowingly conceal or falsify information,
misrepresent material facts or omit material information necessary to avoid
misleading the Company’s independent public auditors or investors.
Significant Accounting Deficiencies
The Chief Executive Officer and each senior financial officer and employee shall
promptly bring to the attention of the Audit Committee any information he or she
may have concerning (1) significant deficiencies in the design or operation of
internal controls over financial reporting which could adversely affect the
Company’s ability to record, process, summarize and report financial data; or
(2) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s financial reporting and
disclosure process, and the Company’s internal controls over financial
reporting.
Foreign Payments
The Company and its Covered Parties must comply with the United Stated Foreign
Corrupt Practices Act, which makes it illegal for U.S. companies to win, retain
or direct business by offering, paying or approving payments to foreign
government workers, political parties or their officials. For additional
information, please contact the Company’s General Counsel.

IV.  
Waivers
     
Any waiver of this Code for executive officers or directors may be made only by
the Company’s Board of Directors or its Audit Committee, and will be promptly
disclosed as required by law or applicable stock exchange regulations.

 

Page 4 of 6



--------------------------------------------------------------------------------



 



CARDTRONICS, INC.
CODE OF BUSINESS CONDUCT AND ETHICS
APPROVED BY THE BOARD OF DIRECTORS ON JANUARY 25, 2010

V.  
Violations of Ethical Standards
     
Reporting Known or Suspected Violations
     
The Company’s directors, Chief Executive Officer, Chief Financial Officer, and
General Counsel shall promptly report any known or suspected violations of this
Code to the Chairman of the Company’s Audit Committee. All other Covered Parties
should talk to supervisors, managers or other appropriate personnel about known
or suspected illegal or unethical behavior. These Covered Parties may also
report questionable behavior in the same manner as they may report complaints
regarding accounting, internal accounting controls, or auditing matters by
either calling (anonymously, if desired) a third party organization at
1-800-963-5731, or by accessing such third party organization online at
www.ethicspoint.com. Employees located in the United Kingdom should first dial
0800-89-0011 before dialing the above number, and employees located in Mexico
should first dial 01-880-288-2872. No retaliatory action of any kind will be
permitted against anyone making such a report in good faith, and the Company’s
Audit Committee will strictly enforce this prohibition.

Accountability for Violations
If the Company’s Audit Committee (or its designee) determines that this Code has
been violated, either directly by failure to report a violation or by
withholding information related to a violation, the offending Covered Party may
be disciplined for non- compliance with penalties up to and including removal
from office or dismissal. Such penalties may include written notices to the
individual involved that a violation has been determined, censure by the Audit
Committee, demotion or re-assignment of the individual involved, and suspension
(with or without pay or benefits). Violations of this Code may also constitute
violations of law and may result in criminal penalties and civil liabilities for
the offending Covered Party and the Company. All Covered Parties are expected to
cooperate in internal investigations of misconduct.

VI.  
Compliance Procedures
     
All Covered Parties must work together to ensure prompt and consistent action
when violations of this Code occur. In some situations, however, it is difficult
to know if a violation has occurred. Because every situation that will arise
cannot be anticipated, it is important that the Company and the Covered Parties
remain flexible when new questions or problems arise. The following are some
steps to keep in mind in this regard:

•  
Make sure you have all the facts. In order to reach the right solutions, one
must be as informed as possible.

 

Page 5 of 6



--------------------------------------------------------------------------------



 



CARDTRONICS, INC.
CODE OF BUSINESS CONDUCT AND ETHICS
APPROVED BY THE BOARD OF DIRECTORS ON JANUARY 25, 2010

  •  
Ask yourself: what specifically am I being asked to do? Does it seem unethical
or improper? Use your judgment and common sense and trust your instincts. If
something seems unethical or improper, it probably is.
    •  
Clarify your responsibility and role. In most situations, there is shared
responsibility. Are your colleagues informed? It may help to get others involved
and discuss the problem.
    •  
Discuss the problem with your supervisor. This is the basic guidance for all
situations. In many cases, your supervisor will be more knowledgeable about the
questions, and he or she will appreciate being consulted as part of the
decision-making process.
    •  
Seek help from Company resources. In rare cases where it would be inappropriate
or uncomfortable to discuss an issue with your supervisor, or where you believe
your supervisor has given you an inappropriate answer, discuss it with the
Company’s Vice President of Human Resources or with the Company’s General
Counsel or report the issue through the Company’s whistleblower hotline.
    •  
You may report ethical violations in confidence without fear of retaliation. If
your situation requires that your identity be kept secret, your anonymity will
be protected to the maximum extent possible consistent with the Company’s legal
obligations. The Company in all circumstances prohibits retaliation of any kind
against those who report ethical violations in good faith.

VII.  
Posting Requirement
     
The Company shall post this Code of Business Conduct and Ethics on the Company’s
website as required by applicable rules and regulations. In addition, the
Company shall disclose in its Annual Report on Form 10-K and the proxy statement
for its annual meeting of stockholders that a copy of this Code of Business
Conduct and Ethics is available on the Company’s website.

VIII.  
Amendments
     
Any amendment to this Code shall be made only by the Company’s Board of
Directors. If an amendment to this Code is made, appropriate disclosure will be
made within two business days after the amendment has been made in accordance
with applicable legal requirements and stock exchange regulations.

 

Page 6 of 6